As filed with the Securities and Exchange Commission onMay 6, 2013.Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AT&T INC. (Exact name of registrant as specified in its charter) Delaware 43-1301883 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 208 S. Akard Street, Dallas, Texas (Address of Principal Executive Offices) (Zip Code) Stock Purchase and Deferral Plan and Cash Deferral Plan (Full title of the plans) Name, address and telephone number of agent for service: Please send copies of all communications to: Ann E. Meuleman Wayne Wirtz Senior Vice President and Secretary Associate General Counsel AT&T Inc. AT&T Inc. 208 S. Akard, 32nd Floor 208 S. Akard, 30th Floor Dallas, Texas 75202 Dallas, Texas75202 (210) 821-4105 (210) 821-4105 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer XAccelerated filer Non-accelerated filer Smaller Reporting Company CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, par value $1.00 per share Deferred Compensation Obligations (3) 100% The number of shares being registered represent the number of additional shares of Common Stock which may be issued pursuant to the Stock Purchase and Deferral Plan. The price per share was calculated in accordance with Rule 457(c) and (h) of the Securities Act of 1933 for purposes of calculating the registration fee.The fee was computed based on 42,000,000 shares (using the average of the high and low price of the stock on April 29, 2013). The amount of deferred compensation obligations being registered represents employee compensation deferred through payroll deductions pursuant to the Cash Deferral Plan. Pursuant to Rule 416(a) under the Securities Act of 1933, this registration statement also covers such indeterminate number of additional shares of Common Stock as is necessary to eliminate any dilutive effect of any future stock split or stock dividend or similar transactions.No additional registration fee is required.In addition, pursuant to Rule 416(c) under the Securities Act of 1933, this registration statement also covers an indeterminate amount of interests to be offered or sold pursuant to the employee benefit plans described herein. PART I. INFORMATION REQUIRED IN PROSPECTUS This Registration Statement registers an additional 42,000,000 shares of AT&T Inc. common stock to be issued under the Stock Purchase and Deferral Plan and an additional $450,000,000 in deferred compensation obligations under the Cash Deferral Plan (together, the “Plans”). Pursuant to General Instruction E of Form S-8, the contents of the Registration Statement on Form S-8 relating to the Plans (File No. 333-120894 filed on December 1, 2004, on behalf of AT&T Inc., formerly SBC Communications Inc., and hereinafter referred to as the “Prior Registration Statement”) is hereby incorporated by reference in this Registration Statement. The Prior Registration Statement is currently effective. This Registration Statement relates to securities of the same class as those to which the Prior Registration Statement relates, and pursuant to Rule 429, the prospectus incorporated herein is combined with and relates to the Prior Registration Statement. Item 8.Exhibits Exhibit Number Description of Exhibits 5 Validity opinion of Wayne Watts, Esq. 10-a Stock Purchase and Deferral Plan (Exhibit 10 to Form 10-Q filed for March 29, 2013) 10-b Cash Deferral Plan (Exhibit 10-n to Form 10-K for 2012) 23-a Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm 23-b Consent of Wayne Watts, Esq. (contained in opinion filed as Exhibit 5) 24 Powers of Attorney of Officers and Directors SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Dallas, State of Texas, on this 6th day of May 2013. AT&T INC. By:/s/ John J. Stephens John J. Stephens Senior Executive Vice President and Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the date indicated: Principal Executive Officer: Randall L. Stephenson * Chairman of the Board, Chief Executive Officer and President Principal Financial and Accounting Officer: John J. Stephens Senior Executive Vice President and Chief Financial Officer By:/s/ John J. Stephens John J. Stephens as attorney-in-fact for Mr.Stephenson, the Directors, and on his own behalf as Principal Financial and Accounting Officer May 6, 2013 DIRECTORS: Gilbert F. Amelio * Jon C. Madonna * Reuben V. Anderson * Michael B. McCallister * James H. Blanchard * John B. McCoy * Jaime Chico Pardo * Joyce M. Roche * Scott T. Ford * Matthew K. Rose * James P. Kelly * Laura D’Andrea Tyson * *By power of attorney
